Title: From Abigail Smith Adams to Lucy Cranch Greenleaf, 1811
From: Adams, Abigail Smith
To: Greenleaf, Lucy Cranch



my dear Mrs Greenleaf
1811

I Send you some oranges and Lemmons. the last night was a trying one to those who were not very Sick: I was myself so faint as Scarcly to feel able to draw my Breath—I think it equally relaxing to dog days—I hope it will clear up for the benifit of the Sick. does the Dr think your mothers fever came to the height Mrs Smith is very well unwell. I hope it is only a bad cold, but She has been much opprest at her Breast—Jackson remains very Sick. he has most voilent Sweats—Shipley will go to town with Mr Greenleaf this morning if you wish it. it was so very Stormy that he did not get from hence so soon as I intended—I have oatmeal and raisins and Sage at your Service
